
	
		I
		112th CONGRESS
		1st Session
		H. R. 2195
		IN THE HOUSE OF REPRESENTATIVES
		
			June 15, 2011
			Mr. Engel (for
			 himself, Mr. Murphy of Pennsylvania,
			 and Ms. Baldwin) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committee on Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for the coverage of home infusion therapy under the Medicare
		  Program.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Home Infusion Therapy
			 Coverage Act of 2011.
		2.FindingsCongress finds the following:
			(1)The Medicare
			 program is presently the only major health care payer in the country that does
			 not provide comprehensive coverage of home infusion therapy.
			(2)As a result of the
			 Medicare program not providing for comprehensive coverage of home infusion
			 therapy, many Medicare beneficiaries are unable to obtain infusion therapy in
			 the most cost-effective and convenient setting of their homes.
			(3)The Medicare
			 program is paying for institutional care for the provision of infusion therapy
			 in many instances when such institutional care could be avoided if the Medicare
			 program provided coverage for home infusion therapy.
			(4)The Government
			 Accountability Office found in a 2010 report that home infusion therapy is
			 utilized widely by private payors providing health insurance coverage for
			 individuals enrolled under such coverage and that such private payors generally
			 are satisfied with the quality of care and the savings they achieve through
			 avoided institutionalizations.
			3.Medicare coverage
			 of home infusion therapy
			(a)In
			 generalSection 1861 of the Social Security Act (42 U.S.C. 1395x)
			 is amended—
				(1)in subsection
			 (s)(2)—
					(A)by striking
			 and at the end of subparagraph (EE);
					(B)by adding
			 and at the end of subparagraph (FF); and
					(C)by adding at the
			 end the following new subparagraph:
						
							(GG)home infusion therapy (as defined in
				subsection (iii)(1));
							;
				and
					(2)by adding at the
			 end the following new subsection:
					
						(iii)Home Infusion Therapy(1)The term home
				infusion therapy means the following items and services furnished to an
				individual, who is under the care of a physician, which are provided by a
				qualified home infusion therapy provider under a plan (for furnishing such
				items and services to such individual) established and periodically reviewed by
				a physician, which items and services are provided in an integrated manner in
				the individual’s home in conformance with uniform standards of care established
				by the Secretary (after taking into account the standards commonly used for
				home infusion therapy by Medicare Advantage plans and in the private sector and
				after consultation with all interested stakeholders) and in coordination with
				the provision of covered infusion drugs under part D:
								(A)Professional services other than
				nursing services provided in accordance with the plan (including
				administrative, compounding, dispensing, distribution, clinical monitoring and
				care coordination services) and all necessary supplies and equipment (including
				medical supplies such as sterile tubing and infusion pumps, and other items and
				services the Secretary determines appropriate) to administer infusion drug
				therapies to an individual safely and effectively in the home.
								(B)Nursing services provided in
				accordance with the plan, directly by a qualified home infusion therapy
				provider or under arrangements with an accredited homecare organization, in
				connection with such infusion, except that such term does not include nursing
				services to the extent they are covered as home health services.
								(2)For purposes of paragraph (1):
								(A)The term home means a
				place of residence used as an individual’s home and includes such other
				alternate settings as the Secretary determines.
								(B)The term qualified home infusion
				therapy provider means any pharmacy, physician, or other provider
				licensed by the State in which the pharmacy, physician, or provider resides or
				provides services, whose State authorized scope of practice includes dispensing
				authority and that—
									(i)has expertise in the preparation of
				parenteral medications in compliance with enforceable standards of the U.S.
				Pharmacopoeia and other nationally recognized standards that regulate
				preparation of parenteral medications as determined by the Secretary and meets
				such standards;
									(ii)provides infusion therapy to
				patients with acute or chronic conditions requiring parenteral administration
				of drugs and biologicals administered through catheters or needles, or both, in
				a home; and
									(iii)meets such other uniform
				requirements as the Secretary determines are necessary to ensure the safe and
				effective provision and administration of home infusion therapy on a 7 day a
				week, 24 hour basis (taking into account the standards of care for home
				infusion therapy established by Medicare Advantage plans and in the private
				sector), and the efficient administration of the home infusion therapy
				benefit.
									A
				qualified home infusion therapy provider may subcontract with a pharmacy,
				physician, provider, or supplier to meet the requirements of this
				subsection..
				(b)Payment for home
			 infusion therapySection 1834 of the Social Security Act (42
			 U.S.C. 1395m) is amended by adding at the end the following new
			 subsection:
				
					(p)Payment for home
				infusion therapyThe payment amount under this part for home
				infusion therapy is determined as follows:
						(1)In
				generalThe Secretary shall determine a per diem schedule for
				payment for the professional services, supplies, and equipment described in
				section 1861(iii)(1)(A) that reflects the reasonable costs which must be
				incurred by efficiently and economically operated qualified home infusion
				therapy providers to provide such services, supplies, and equipment in
				conformity with applicable State and Federal laws, regulations, and the uniform
				quality and safety standards developed under section 1861(iii)(1) and to assure
				that Medicare beneficiaries have reasonable access to such therapy. The
				Secretary shall update such schedule from year to year by the percentage
				increase in the consumer price index for all urban consumers (United States
				city average) for the 12-month period ending with June of the preceding
				year.
						(2)Nursing
				servicesThe Secretary shall develop a methodology for the
				separate payment for nursing services described in section 1861(hhh)(1)(B)
				provided in accordance with the plan under such section which reflects the
				reasonable costs incurred in the provision of nursing services in connection
				with infusion therapy in conformity with State and Federal laws, regulations,
				and the uniform quality and safety standards developed pursuant to this Act and
				to assure that Medicare beneficiaries have reasonable access to nursing
				services for infusion therapy. The Secretary shall update such schedule from
				year to year by the percentage increase in the consumer price index for all
				urban consumers (United States city average) for the 12-month period ending
				with June of the preceding
				year.
						.
			(c)Conforming
			 amendments
				(1)Payment
			 referenceSection 1833(a)(1) of the Social Security Act (42
			 U.S.C. 13951(a)(1)) is amended—
					(A)by striking
			 and before (Z); and
					(B)by inserting
			 before the semicolon at the end the following: , and (AA) with respect
			 to home infusion therapy, the amounts paid shall be determined under section
			 1834(p).
					(2)Direct
			 paymentThe first sentence of section 1842(b)(6) of such Act (42
			 U.S.C. 1395u(b)(6)) is amended—
					(A)by striking
			 and before (H); and
					(B)by inserting
			 before the period at the end the following: , and (I) in the case of
			 home infusion therapy, payment shall be made to the qualified home infusion
			 therapy provider.
					(3)Exclusion from
			 durable medical equipment and home health servicesSection 1861
			 of such Act (42 U.S.C. 1395x) is amended—
					(A)in subsection (m)(5), by inserting
			 and supplies used in the provision of home infusion therapy
			 after excluding other drugs and biologicals; and
					(B)in subsection (n),
			 by adding at the end the following: Such term does not include home
			 infusion therapy, other than equipment and supplies used in the provision of
			 insulin..
					(4)Application of
			 accreditation provisionsThe provisions of section 1865(b) of the
			 Social Security Act (42 U.S.C. 1395bb(b)) apply to the accreditation of
			 qualified home infusion therapy providers in the manner they apply to other
			 suppliers.
				4.Medicare coverage
			 of home infusion drugs
			(a)In
			 generalSection 1860D–2(e)(1) of the Social Security Act (42
			 U.S.C. 1395w–102(e)(1)) is amended—
				(1)in paragraph
			 (1)—
					(A)by striking
			 or at the end of subparagraph (A);
					(B)by striking the
			 comma at the end of subparagraph (B) and inserting ; or;
			 and
					(C)by inserting
			 before the flush matter following subparagraph (B) the following new
			 subparagraph:
						
							(C)an infusion drug
				(as defined in paragraph (5)),
							;
				and
					(2)by adding at the
			 end the following new paragraph:
					
						(5)Infusion drug
				definedFor purposes of this
				part, the term infusion drug means a parenteral drug or biological
				administered via an intravenous, intraspinal, intra-arterial, intrathecal,
				epidural, subcutaneous, or intramuscular access device inserted into the body,
				and includes a drug used for catheter maintenance and declotting, a drug
				contained in a device, vitamins, intravenous solutions, diluents and minerals,
				and other components used in the provision of home infusion
				therapy.
						.
				(b)Infusion drug
			 formulariesFor the first 2 years after the date of the enactment
			 of this Act, notwithstanding any other provision of law, prescription drug
			 plans and MA–PD plans under title XVIII of the Social Security Act shall
			 maintain open formularies for infusion drugs (as defined in section
			 1860D–2(e)(5) of such Act, as added by subsection (a)). The Secretary of Health
			 and Human Services shall request the United States Pharmacopeia to develop, in
			 consultation with representatives of qualified home infusion therapy providers
			 and other interested stakeholders, a model formulary approach for home infusion
			 drugs for use by such plans after such 2-year period.
			(c)Part D
			 dispensing feesSection 1860D–2(d)(1)(B) of the Social Security
			 Act (42 U.S.C. 1395w–102(d)(1)(B)) is amended by inserting after any
			 dispensing fees for such drugs the following: , other than for
			 an infusion drug.
			5.Ensuring
			 beneficiary access to home infusion therapy
			(a)Objectives in
			 implementationThe Secretary of Health and Human Services shall
			 implement the Medicare home infusion therapy benefit under the amendments made
			 by this Act in a manner that ensures that Medicare beneficiaries have timely
			 and appropriate access to infusion therapy in their homes and that there is
			 rapid and seamless coordination between drug coverage under part D of title
			 XVIII of the Social Security Act and coverage for home infusion therapy
			 services under part B of such title. Specifically, the Secretary shall ensure
			 that—
				(1)the benefit is
			 practical and workable with minimal administrative burden for beneficiaries,
			 qualified home infusion therapy providers, physicians, prescription drug plans,
			 MA–PD plans, and Medicare Advantage plans, and the Secretary shall consider the
			 use of consolidated claims encompassing covered part D drugs and part B
			 services, supplies, and equipment under such part B to ensure the efficient
			 operation of this benefit;
				(2)any prior
			 authorization or utilization review process is expeditious, allowing Medicare
			 beneficiaries meaningful access to home infusion therapy;
				(3)medical necessity
			 determinations for home infusion therapy will be made—
					(A)except as provided
			 in subparagraph (B), by medicare administrative contractors under such part B
			 and communicated to the appropriate prescription drug plans; or
					(B)in the case of an
			 individual enrolled in a Medicare Advantage plan, by the Medicare Advantage
			 organization offering the plan;
					and an
			 individual may be initially qualified for coverage for such benefit for a
			 90-day period and subsequent 90-day periods thereafter;(4)the benefit is
			 modeled on current private sector coverage and coding for home infusion
			 therapy; and
				(5)prescription drug
			 plans and MA–PD plans structure their formularies, utilization review
			 protocols, and policies in a manner that ensures that Medicare beneficiaries
			 have timely and appropriate access to infusion therapy in their homes.
				(b)Home infusion
			 therapy advisory panelIn implementing such home infusion therapy
			 benefit and meeting the objectives specified in subsection (a), the Secretary
			 shall establish an advisory panel to provide advice and recommendations. Such
			 panel shall—
				(1)be comprised
			 primarily of qualified home infusion therapy providers and their representative
			 organizations; and
				(2)also include
			 representatives of the following:
					(A)Patient
			 organizations.
					(B)Hospital discharge
			 planners, care coordinators, or social workers.
					(C)Prescription drug
			 plan sponsors and Medicare Advantage organizations.
					(c)ReportNot
			 later than January 1, 2014, and every 2 years thereafter, the Comptroller
			 General of the United States shall submit a report to Congress on Medicare
			 beneficiary access to home infusion therapy. Each such report shall
			 specifically address whether the objectives specified in subsection (a) have
			 been met and shall make recommendations to Congress and the Secretary on how to
			 improve the benefit and better ensure that Medicare beneficiaries have timely
			 and appropriate access to infusion therapy in their homes.
			6.Effective
			 dateThe amendments made by
			 this Act shall apply to home infusion therapy furnished on or after January 1,
			 2012.
		
